DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “one or more purge inlet valves within the payload bay” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more purge inlet valves within the payload bay that allow nitrogen flow from the one or more coolant tubes directly into the payload bay” in line 14 which is unclear and render the claim indefinite. Figure 16 shows the purge inlet valve 107 is disposed outside of the freezer 101. It is unclear how the purge inlet valve within the payload bay. For examination purposes, the limitation has been interpreted as “one or more purge inlet valves allow nitrogen flow from the one or more coolant tubes directly into the payload bay”.
Claims 2-14 are rejected by the virtual dependency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (2011/0225984) in view of J. R. Prosek (2,496,492) and Cashin (6,408,632).
Regarding claim 1, Brooks discloses an ultra-low temperature chest freezer (see figure 1), comprising: 
a payload bay (14); 
a lid (20) attached to the payload bay (14; see figure 1); 
an evaporator (28) attached on an underside of the lid (20), such that the evaporator (28) is within the payload bay (14) when the lid is closed and is coupled to an atmosphere within the payload bay (14; see figure 1); 
one or more evaporators (28) thermally coupled to one or more coolant tubes (32, 52 and 53; see figure 1); 
a liquid nitrogen inlet (30) and an exhaust outlet (76) attached to the one or more coolant tubes (32, 52 and 53) to allow nitrogen flow into the liquid nitrogen inlet through the one or more coolant tubes (32, 52 and 53), and out the exhaust outlet (76; see figure 1); and 

However, Brooks fails to disclose an evaporator housing attached on an underside of the lid; one or more evaporators within the evaporator housing; one or more cryogenic solenoid valves and one or more check valves that control nitrogen flow within the one or more coolant tubes.
Prosek teaches a refrigerator comprising an evaporator housing (16 and 17) attached on an underside of the lid (a superimposed cover 15); one or more evaporators (32) within the evaporator housing (16 and 17; see main figure).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the freezer of Brooks to incorporate a housing for the evaporator as taught by Prosek in order to protect the evaporator coil from being damaged. 
Cashin teaches a freezer comprises one or more cryogenic solenoid valves (15) and one or more check valves (47) that control nitrogen flow within the one or more coolant tubes (42; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the freezer of Brooks to incorporate a solenoid valve and a check valve as taught by Cashin in order to better manage the regulation of the nitrogen flow with the solenoid valve and prevent back flow of the nitrogen fluid with the check valve.
Regarding claim 2, Brooks discloses the payload bay (14) and lid (20) comprise insulation to substantially reduce heat gain from an outside environment (paragraph [0009]).
Regarding claim 5, Brooks discloses the one or more coolant tubes (32 and 52) are placed in series or in parallel (parallel; see figure 1).
Regarding claim 6, Brooks discloses the one or more check valves (47, Cashin) restrict air flow from the one or more coolant tubes into the payload bay (14, Brooks; see figure 1 of Cashin).
However, Brooks fails to disclose the one or more check valves restrict air flow from the one or more coolant tubes into the payload bay through one or more over-pressurization relief valves.
Cashin teach the freezer comprising the one or more check valves (47) restrict air flow from the one or more coolant tubes into the payload bay (30) through one or more over-pressurization relief valves (37 or 39 or 46).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the freezer of Brooks to incorporate an over-pressurization relief valve as taught by Cashin in order to prevent fluid from over pressure.
Regarding claim 7, Brooks fails to disclose an oxygen source coupled to one or more purge inlet valves to mix oxygen with nitrogen prior to entering the payload bay. 
Cashin teaches a freezer comprises an oxygen source (the oxygen in the tan 20) coupled to one or more purge inlet valves (44) to mix oxygen with nitrogen (nitrogen 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the freezer of Brooks to incorporate oxygen as taught by Cashin in order to improve purge of the payload bay.
Regarding claim 8, Brooks discloses the one or more check valves (19, Cashin) restrict oxygen (oxygen from tan 20, Cashin) from entering the one or more coolant tubes (see figure 1 of Cashin).
Regarding claim 9, Brooks discloses liquid nitrogen is evaporated to gaseous nitrogen within the one or more coolant tubes (32, 52 and 54) and directed to one or more purge inlet valves (46) by one or more cryogenic solenoid valves (15, Cashin; see figure 1 of Brooks and figure 1 of Cashin).
Regarding claim 10, Brooks discloses the one or more purge inlet valves (46) release gaseous nitrogen into the payload bay (14) to over-pressurize the payload bay immediately prior to a door-open event to prevent airflow into the payload bay (14; paragraph [0018]).
Regarding claim 11, Brooks discloses the one or more purge inlet valves (46) release gaseous nitrogen into the payload bay (14) during a door-open event to prevent moisture from entering the payload bay (14; paragraph [0018]).
Regarding claim 14, Brooks fails to disclose one or more over-pressurization relief valves within the payload bay to allow air flow from the payload bay to the exhaust outlet.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the freezer of Brooks to incorporate an over-pressurization relief valve as taught by Cashin in order to prevent fluid from over pressure.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of J. R. Prosek and Cashin as applied to claim 1 above and further in view of Moon et al. (2017/0234597).
Regarding claim 4, Brooks fails to explicitly disclose the payload bay and lid, when shut, are airtight and prevent airflow within the payload bay.
Moon teaches a freezer comprising the latch door and payload by, when shut, are airtight and prevent airflow within the payload bay (paragraph [0015]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the freezer of Brooks to incorporate claimed airtight between the door and payload bay as taught by Moon in order to prevent leakage of cold air thus to prevent heat transfer between the payload bay and the outside environment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,859,305. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, the U.S. Patent No. 10,859,305 discloses an ultra-low temperature chest freezer, comprising: a payload bay; a lid attached to the payload bay; an evaporator housing attached on an underside of the lid, such that the evaporator housing is within the payload bay when the lid is closed and is coupled to an atmosphere within the payload bay; one or more evaporators within the evaporator housing thermally coupled to one or more coolant tubes; a liquid nitrogen inlet and an exhaust outlet attached to the one or more coolant tubes to allow nitrogen flow into the liquid nitrogen inlet through the one or more coolant tubes, and out the exhaust outlet; one or more cryogenic solenoid valves and one or more check valves that control nitrogen flow within the one or more coolant tubes; and one or more purge inlet valves within the payload bay that allow nitrogen flow from the one or more coolant tubes directly into the payload bay (see claim 1).
Regarding claim 2, the U.S. Patent No. 10,859,305 discloses the payload bay and lid comprise insulation to substantially reduce heat gain from an outside environment (see claim 2).
Regarding claim 3, the U.S. Patent No. 10,859,305 discloses the evaporator housing is coupled to the atmosphere within the payload bay with one or more interstitial holes, one or more staggered holes, and a screen (see claim 3).
Regarding claim 4, the U.S. Patent No. 10,859,305 discloses the payload bay and lid, when shut, are airtight and prevent airflow within the payload bay (see claim 4).
Regarding claim 5, the U.S. Patent No. 10,859,305 discloses the one or more coolant tubes are placed in series or in parallel (see claim 5).
Regarding claim 6, the U.S. Patent No. 10,859,305 discloses the one or more check valves restrict air flow from the one or more coolant tubes into the payload bay through one or more over-pressurization relief valves (see claim 6).
Regarding claim 7, the U.S. Patent No. 10,859,305 discloses an oxygen source coupled to one or more purge inlet valves to mix oxygen with nitrogen prior to entering the payload bay (see claim 7).
Regarding claim 8, the U.S. Patent No. 10,859,305 discloses the one or more check valves restrict oxygen from entering the one or more coolant tubes (see claim 8).
Regarding claim 9, the U.S. Patent No. 10,859,305 discloses liquid nitrogen is evaporated to gaseous nitrogen within the one or more coolant tubes and directed to one or more purge inlet valves by one or more cryogenic solenoid valves (see claim 9).
Regarding claim 10, the U.S. Patent No. 10,859,305 discloses the one or more purge inlet valves release gaseous nitrogen into the payload bay to over-pressurize the 
Regarding claim 11, the U.S. Patent No. 10,859,305 discloses the one or more purge inlet valves release gaseous nitrogen into the payload bay during a door-open event to prevent moisture from entering the payload bay (see claim 11).
Regarding claim 12, the U.S. Patent No. 10,859,305 discloses the one or more purge inlet valves release gaseous nitrogen into the payload bay while the payload bay is sealed to dehumidify and defrost the payload bay (see claim 12).
Regarding claim 13, the U.S. Patent No. 10,859,305 discloses the gaseous nitrogen in the payload bay exits through the one or more over-pressurization relief valves (see claim 13).

Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,859,305. This is a statutory double patenting rejection.
Regarding claim 14, the U.S. Patent No. 10,859,305 discloses one or more over-pressurization relief valves within the payload bay to allow air flow from the payload bay to the exhaust outlet (see claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763